Citation Nr: 1114616	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 17, 2001, for a grant of a total disability rating (100 percent) for progressive ankylosing spondylitis.

(The Veteran's claims of whether an August 6, 1982, decision of the Board of Veterans' Appeals (Board) that denied service connection for ankylosing spondylitis of the hips should be revised or reversed on the grounds of clear and unmistakable error (CUE); and whether a March 28, 1983, decision of the Board that restored a 10 percent evaluation for chronic lumbosacral strain with traumatic arthritis of the lumbar spine (low spine disability) but denied more than 10 percent for low spine disability, should be revised or reversed on the grounds of CUE are the subject of a separate decision of the Board).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for progressive ankylosing spondylitis and assigned a total (100 percent) evaluation effective May 17, 2001.  

In October 2009, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In an August 1982 decision, the Board denied the Veteran's claim of service connection for ankylosing spondylitis.

2.  In a March 1983 decision, the Board restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability

3.  In a decision issued in conjunction with this decision, the Board found that the August 1982 Board decision denying the Veteran's claim of service connection for ankylosing spondylitis of the hips, and the March 1983 Board decision restoring a 10 percent evaluation for a low spine disability but denying more than 10 percent for low spine disability were not clearly and unmistakably erroneous.

4.  In a January 3, 2000, application, the Veteran sought to reopen a claim of service connection for progressive ankylosing spondylitis.

5.  In an undated VA Form 21-2680, the Veteran's ankylosing spondylitis was noted to severely restrict his range of motion.


CONCLUSION OF LAW

The criteria for an effective date of January 3, 2000, for the grant of a 100 percent rating for progressive ankylosing spondylitis, have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1,  3.155, 3.400, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date following the grant of an increased rating for his low spine disability.  Once a claim is granted it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002), or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Analysis

The Veteran essentially argues that an earlier effective date is warranted for his progressive ankylosing spondylitis; he asserts that the effective date should be the  date that service connection was established for his low spine disability.  As such, he asserts that the effective date should relate back to his initial application for VA compensation, which he filed in December 1970.   

The basic facts are not in dispute.  In a December 1970 rating decision, the RO granted service connection for a low spine disability and assigned a 10 percent evaluation.  In a December 1971 rating decision, the RO decreased the disability evaluation to a noncompensable (zero) rating for service-connected low spine disability.  Subsequently, in December 1977, the Veteran filed a claim for an increase in his low spine disability and for service connection for ankylosing spondylitis.  In a May 1978 decision, the RO denied the Veteran's claims.  Then in an August 1980 decision, the RO increased the disability evaluation for service-connected low spine disability to 10 percent disabling and continued to deny service connection for ankylosing spondylitis.  

Subsequently, in an August 1982 decision, the Board denied the Veteran's claim of service connection for ankylosing spondylitis.  In a March 1983 decision, finding that the Veteran had traumatic arthritic of the low spine, the Board restored a 10 percent evaluation for a low spine disability but denied more than 10 percent for low spine disability.  In a decision accompanying this decision, the Board has determined that neither of those decisions was clearly and unmistakably erroneous.  See Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In such cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran filed a claim for service connection for progressive ankylosing spondylitis on May 17, 2001.  In a January 2003 rating decision, in granting service connection for progressive ankylosing spondylitis, the RO in essence recharacterized the Veteran's service-connected low spine disability to include progressive ankylosing spondylitis, and assigned a 100 percent disability, effective the date of the claim for service connection (which is now construed as claim for increase since the two disabilities are now viewed as one disability of the spine).  He disagreed with the effective date assigned to the 100 percent evaluation, and this appeal ensued.  The Veteran maintains that the proper date for assignment of the 100 percent rating is 1981 when he wore a full body brace and quit his job. 

In determining whether the Veteran was entitled to an earlier effective date for his increased rating of 100 percent, the pertinent question is whether there were any communications from the Veteran dated prior to May 17, 2001, that could be interpreted as either formal or informal claims for an increased rating.  

Following the March 1983 Board decision, the Veteran filed a letter in September 1984 wherein he returned three (3) VA compensation checks.  He stated that he no longer needed VA's help.  He asked that his compensation benefits be suspended.  Nothing in this correspondence could be construed as a formal or informal claim for benefits.  Indeed, as noted, the Veteran clearly indicated that he had no interest in receiving VA benefits at that time.

The next correspondence received from the Veteran was a claim for disability compensation or pension that referenced spondylitis.  The application was received on January 3, 2000.  In a June 2000 letter, the RO notified the Veteran that his claim could only be reopened if new and material evidence had been received to reopen this claim.  He was advised that he had one year to respond but that it was preferable for him to respond within 60 days.  He was not advised of his appellate right nor of VA's regulation pertaining to abandoned claims.  See 38 C.F.R. § 3.158(a).  

Subsequent to the June 2000 letter VA received an undated VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The report described the Veteran's ankylosing spondylitis that severely restricted his range of motion, and that indicated that "[e]essentially his spine was solidified."  There is also no date stamp on this examination.  However, as the examination was considered in an October 23, 2000 decision that awarded special monthly pension based on the need for aid and attendance, the Board will presume that VA received the examination report/application prior to October 23, 2000.  

Put another way, notwithstanding the fact that the June 2000 correspondence failed to adequately advise the Veteran of his appellate rights, the VA Form 21-2680 clearly represented new evidence that required consideration.  The January 3, 2000 claim to reopen therefore remained pending until the RO issued its January 16, 2003 rating decision that granted a 100 percent disability rating for progressive ankylosing spondylitis.  The fact that the award of service connection was based on the findings of medical opinion received in August 2002 has little bearing on the assignment of the effective date.   Indeed, the Court has held that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Further, the Board finds that the VA Form 21-2680 shows that the Veteran's disability was 100 percent disabling.  Thus, as there is no earlier communication following the Board's March 1983 decision that could be construed as a claim, an effective of January 3, 2000, but not earlier, is established for the 100 percent evaluation for progressive ankylosing spondylitis.  In so finding, the Board reiterates that the Veteran is legally precluded from receiving the award of a 100 percent rating prior to March 1983 due to the final Board decision that addressed the question of a rating higher than 10 percent, and that has been found to not to contain clear and unmistakable error.  The next correspondence addressing a claim for compensation was not received until January 3, 2000.


ORDER

An earlier effective date of January 3, 2000, for the assignment of a 100 percent disability rating for progressive ankylosing spondylitis, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


